     Case 2:19-cv-00998-APG-BNW Document 8 Filed 07/03/19 Page 1 of 4



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     DIANA M. WINDER-HEDGEMAN,         )                Case No. 2:19-cv-00998-APG-BNW
10                                     )
                                       )
11                       Plaintiff,    )
                                       )
12   vs.                               )                STIPULATION OF EXTENSION OF
                                       )                TIME FOR DEFENDANT EQUIFAX
13                                     )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC, )
                                                        FILE ANSWER
14   TRANS UNION LLC, SHELLPOINT       )
     MORTGAGE SERVICING, AND WELLS     )
                                       )                FIRST REQUEST
15   FARGO HOME MORTGAGE,
                                       )
                                       )
16                       Defendants.   )
17

18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
21   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
22   answer, move or otherwise respond to the Complaint in this action is extended from July 5, 2019 .
23   ...
24   ...
25
     ...
26
     ...
27
28
     Case 2:19-cv-00998-APG-BNW Document 8 Filed 07/03/19 Page 2 of 4



 1   through and including July 19, 2019. The request was made by Equifax, and Plaintiff approves.

 2   This stipulation is filed in good faith and not intended to cause delay.

 3          Respectfully submitted, this 3rd day of July, 2019.

 4
                                                   CLARK HILL PLLC
 5
                                                   By: /s/ Jeremy J. Thompson
 6                                                 Jeremy J. Thompson
                                                   Nevada Bar No. 12503
 7
                                                   3800 Howard Hughes Pkwy, Suite 500
 8                                                 Las Vegas, NV 89169
                                                   Tel: (702) 862-8300
 9                                                 Fax: (702) 862-8400
                                                   Email: jthompson@clarkhill.com
10
                                                   Attorney for Defendant Equifax Information Services
11
                                                   LLC
12
                                                   No opposition
13
                                                    /s/ Shaina R. Plaksin
14                                                 David H. Krieger, Esq.
                                                   Nevada Bar No. 9086
15
                                                   HAINES & KRIEGER, LLC
16                                                 8985 S. Eastern Ave., Suite 350
                                                   Henderson, NV 89123
17                                                 Phone: (702) 880-5554
                                                   Fax: (702) 385-5518
18                                                 Email: dkrieger@hainesandkrieger.com
19
                                              Matthew I. Knepper, Esq.
20                                            Nevada Bar No. 12796
                                              Miles N. Clark
21                                            Nevada Bar No. 13848
                                              Shaina R. Plaksin
22                                            Nevada Bar No. 13935
                                              KNEPPER & CLARK LLC
23
     IT IS SO ORDERED                         5510 So. Fort Apache Rd., Suite 30
24                                            Las Vegas, NV 89148
     DATED: July 08, 2019                     Phone: (702) 856-7430
25                                            Fax: (702) 447-8048
                                              Email: matthew.knepper@knepperclark.com
26                                            Email: miles.clark@knepperclark.com
27                                            Email: shaina.plaksin@knepperclark.com
     __________________________________________________
     BRENDA WEKSLER
28   UNITED STATES MAGISTRATE JUDGE                Attorneys for Plaintiff

                                                     -2-
     Case 2:19-cv-00998-APG-BNW Document 8 Filed 07/03/19 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a true and exact copy of the foregoing has been served this 3rd day of

 3   July, 2019, via CM/ECF, upon all counsel of record:

 4   David H. Krieger, Esq.
 5   Haines & Krieger, LLC
     8985 S. Eastern Ave., Suite 350
 6   Henderson, NV 89123
     dkrieger@hainesandkrieger.com
 7

 8   Matthew I. Knepper, Esq.
 9   Miles N. Clark
     Shaina R. Plaksin
10   Knepper & Clark LLC
     5510 So. Fort Apache Rd., Suite 30
11   Las Vegas, NV 89148
     matthew.knepper@knepperclark.com
12
     miles.clark@knepperclark.com
13   shaina.plaksin@knepperclark.com

14

15
                                                  By: /s/        Jeremy J. Thompson
16                                                Jeremy J. Thompson
17                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
18                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
19                                                Fax: (702) 862-8400
                                                  Email: jthompson@clarkhill.com
20

21

22

23

24

25

26

27
28

                                                    -4-
